Citation Nr: 1521803	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include rashes, to include as due to environmental hazards and/or an undiagnosed illness.

2.  Entitlement to service connection for a heart disability, to include as due to environmental hazards and/or an undiagnosed illness.

3.  Entitlement to service connection for chronic sinus infections, to include as due to environmental hazards and/or an undiagnosed illness.

4.  Entitlement to service connection for lumps and fatty tumors, to include lipomas, to include as due to environmental hazards and/or an undiagnosed illness.

5.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The RO denied the Veteran's claims for entitlement to service connection for rashes, a heart disability, chronic sinus infections and lumps and fatty tumors in the June 2011 rating decision.  The Veteran's claim for entitlement to service connection for a right knee disability was denied in the August 2012 rating decision.

The Board notes that in April 2014, the Board received a medical record from Take Care Health indicating the Veteran had a diagnosis of acute sinusitis, acute, not otherwise specified.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in August 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014). 

Additionally, the Veteran filed a claim for entitlement to a higher rating for service-connected migraines in an April 2014 statement.  A July 2014 rating decision in the Veteran's VBMS file reflects that the RO denied the Veteran's claim.  There is no evidence the Veteran has filed a notice of disagreement.  Thus, the Board will not refer or address the claim.

The issues of entitlement to service connection for a skin disability and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with sinus infections; a preponderance of the competent and probative evidence of record is against a finding that the Veteran's chronic sinus infections are etiologically related to active service, to include exposure to environmental hazards.

2.  The Veteran has been diagnosed with lipomas; a preponderance of the competent and probative evidence of record is against a finding that the Veteran's lipomas are etiologically related to active service, to include exposure to environmental hazards.

3.  A preponderance of the competent and probative evidence of record is against a finding that the Veteran's right knee chondromalacia is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinus infections, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.317 (2014).

2.  The criteria for service connection for lipomas, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.317 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.317 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims for entitlement to service connection for chronic sinus infections, lumps and fatty tumors and a right knee disability, letters dated in January 2011 and May 2012 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded medical examinations to obtain opinions as to whether any claimed disability found in the examination was the result of service.  He was afforded a VA examination addressing his right knee in August 2012, addressing chronic sinus infections in April 2013, and addressing lipomas in January 2014.  

The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Gulf War Syndrome

The Veteran's service personnel records reflect that he served on the USS Forrestal from July 1991 to December 1991.  He received the Southwest Asia Service Medal.  Thus, the Veteran served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 , VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317 . 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

Chronic Sinus Infection

The Veteran asserts that he has frequent chronic sinus infections that he believes are due to environmental hazard exposure during the Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's service treatment records are silent for any complaints or diagnoses relating to sinusitis.  The April 1993 separation examination report indicates the Veteran's nose, sinuses, mouth and throat, ears and lungs and chest were normal.  In the April 1993 report of medical history, the Veteran denied having had sinusitis or hay fever.

A September 2010 VA treatment record noted that the Veteran had occasional sinus infections related to water skiing.

An April 2011 VA Emergency Department record indicates the Veteran complained of facial pain, sinus congestion, with yellow drainage.  The assessment was sinusitis.  He was prescribed moxifloxacin/pseudophed/afrin.

A May 2012 VA Emergency Department record indicates the Veteran was seen for a sinus infection.  The Veteran complained of having nasal drainage and congestion for two weeks that had migrated to the chest 2 days ago.  The assessment was sinusitis.  The Veteran was prescribed Augmentin, Guaifenesin and Flunisolide nasal spray.

An October 2013 VA Emergency Department treatment record indicates the Veteran complained of sinus congestion and pain for several days.  An October 2013 Take Care Health clinic record indicates the Veteran had acute sinusitis, not otherwise specified.

The Veteran was afforded a VA examination in April 2013 in regard to his claim for entitlement to service connection for a chronic sinus infection.  The Veteran reported that he gets a sinus infection 2 to 3 times per year.  He had nasal congestion, sinus pressure and pain, and thick drainage from the front and back.  The Veteran reported that the infections started while on his first deployment, and had continued until that time.  

The VA examiner found that the Veteran had "intermittent sinus infections."  The examiner noted that documentation suggest they are only one per year, but the Veteran may be having some more frequently.  The Veteran noted about 2 to 3 per year.  The examiner stated "There is no evidence that suggests that this started while in the military.  There is nothing to suggest that his military service triggered this.  He was on the USS Saratoga, and I reviewed the information on hazardous exposures possible with service in Southwest Asia.  While on the Saratoga he served the officers, and had no apparent hazardous exposures.  In my opinion it is less likely than not that he currently has chronic sinusitis.  In my opinion it is less likely than not that his current episodes of sinusitis are due to his service in the military."

As the examiner provided a full rationale for the opinion, the Board finds the opinion to be probative.  The Board notes that the VA examiner incorrectly stated that other than the Veteran's visit in May 2012 for sinusitis, there were no visits for sinusitis in the 2 years prior to that.  As noted above, the evidence reflects the Veteran was seen at VA for sinusitis in April 2011.  However, the examiner also noted that the Veteran may be having sinusitis 2 to 3 times per year in the rationale for the opinion.  Thus, the incorrect statement was not directly relevant to rationale for the opinion.  As the examiner provided a rationale for the opinion, the Board finds the opinion to be probative.

The Veteran has contended that he has sinus infections that are related to service.  Although a lay person may be competent to report the etiology of a disability, sinus infections are not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of sinus infections, the Board finds that the probative value of any such opinion is outweighed by that of the April 2013 VA examiner, who has education, training and experience in evaluating the etiology of sinus infections. 

Although the Veteran asserted that he has had sinus infections since service at the April 2013 VA examination, the Board finds that this assertion is not credible.  As noted above, the Veteran specifically denied having had sinusitis or hay fever in the April 1993 report of medical history.  The first reference to sinus infections is the September 2010 VA treatment record that indicates the Veteran had occasional sinus infections related to water skiing.  The Veteran is competent to report symptoms capable of lay observation, such as sinus congestion.  However, as the Veteran's assertion that he has had symptoms since service in contradicted by other evidence of record, the Board finds that the assertion is not credible. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sinus infections.  As the Veteran has intermittent sinus infections, he has a current disability.  However, the evidence is against a finding of a nexus between the Veteran's sinus infections and service.  The Veteran's service treatment records do not indicate that the Veteran had sinus infections in service.  As discussed above, the Board finds that the Veteran's assertion that he has had symptoms of sinus infections since service is not credible.  The competent and probative April 2013 VA opinion indicates the Veteran's sinus infections are not related to service, to include due to exposure to hazardous exposures.  As the Veteran has been diagnosed with sinus infections, he does not have an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lipomas

The Veteran contends that he has lumps and fatty tumors as a result of environmental hazard exposure during the Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.  

The Veteran's service treatment records do not contain any complaints or treatment for lumps, fatty tumors, or lipomas during service.  The April 1993 separation examination report indicates the Veteran's skin, lymphatics were normal.  In the April 1993 separation report of medical history, the Veteran denied having had a tumor, growth, cyst, cancer.
	
A January 2014 VA examination report indicates the Veteran has been diagnosed with lipomas.  Therefore, the Veteran has a current disability, satisfying the first element of a service connection claim.

The VA examination report reflects that the Veteran complained of subcutaneous tumors consistent with lipomas on the back and abdomen which have developed since service.  He reported that some of the lipomas on the abdomen are painful.  The Veteran's VA treatment records do not indicate the Veteran received treatment for lumps or fatty tumors.

The examiner noted that lipomas are common benign tumors, which sometimes may be come painful.  The examiner stated that the exact time of the development of the lipomas is not known, likely they started after May of 2013.  The examiner further stated that, "The development of lipomas are not associated to my knowledge to exposure of environmental hazards the Veteran might have been in contact with in Southwest Asia.  Therefore the lipomas are not associated with the Veteran's service or hazardous materials the Veteran was exposed during service."  

The Veteran has contended that he his lipomas is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, lipomas are not the type of disorder which is susceptible to lay opinion concerning etiology .  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of the lipomas, the Board finds that the probative value of any such opinion is outweighed by that of the January 2014 VA examiner, who has education, training and experience in evaluating the etiology of lipomas.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  The Veteran has been diagnosed with lipomas.  However, there is no evidence the Veteran had lipomas in service.  The Veteran has not asserted that he has had lipomas since service.  The January 2014 VA examination report reflects that the Veteran's subcutaneous tumors and lipomas had developed "since service."  The examiner noted that no lesions were noted on examination in May 2013.  There is no competent and probative evidence supporting a nexus between the Veteran's lipomas and service.  The January 2014 VA examiner found the Veteran's lipomas were not associated with the Veteran's service.  The Board finds the January 2014 VA opinion to be probative as the examiner provided a full rationale for the opinion.  Indeed, the Veteran has not asserted that he has had the lipomas since service.  Thus, service connection is not warranted based on continuity of symptoms.  As the Veteran has a diagnosis of lipomas, he does not have an undiagnosed illness.  Finally, the January 2014 examiner specifically addressed the Veteran's possible exposure to environmental hazards in Southwest Asia in his opinion.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.  

Right Knee

The Veteran has asserted that he injured his right knee in service and continues to have pain in the right knee.  See March 2012 claim.  For the reasons that follow, the Board finds that service connection is not warranted.

An August 2012 VA examination report reflects that the Veteran has chondromalacia of the right knee.  Thus, the Veteran has a current right knee disability, satisfying the first element of a service connection claim.

The Veteran's service treatment records reflect that the Veteran's lower extremities were noted as normal on a February 1991 enlistment examination report.  The Veteran denied having a history of "trick" or locked knee.  A March 1993 service treatment record reflects that the Veteran was evaluated for right knee pain.  He stated that he twisted his knee when going down stairs.  The assessment was acute knee sprain.  A follow up March 1993 service treatment record noted that the Veteran's knee sprain was resolving.  The Veteran noted he was leaving the Navy in three weeks.  The April 1993 separation examination report indicates the Veteran's lower extremities were normal.  In the April 1993 report of medical history, the Veteran denied having a history of a "trick" or locked knee.  

A July 2006 VA treatment record notes that the Veteran reported having right knee pain and swelling for one week following a knee rotation injury while in the water.  He reported he was water skiing and heard a pop.  He continued to ski for several hours afterwards and noticed swelling a couple of hours after the accident that was worse the following morning.  The assessment was right knee strain.  He was instructed to take Naproxen and use frequent ice compresses and elevation.  Another July 2006 service treatment record indicates he had a normal right knee X-ray.  A May 2010 VA treatment record indicates the Veteran complained about testicular pain since December of the prior year following vigorous skiing and snowboarding.

The Veteran was afforded a VA examination in August 2012.  The examiner opined that the Veteran's right knee condition of chondromalacia was less likely as not caused by, a result of or aggravated by his acute knee sprain that occurred while on active military duty.  The VA examiner stated that: 

A knee sprain would not be expected to result in permanent disability and the knee sprain that the veteran suffered was apparently resolved at discharge as documented by his ETS physical.  Further support for complete resolution is found in the record in the fact that he was able to participate in sports over many years that are very hard on the knees including after he re-injured his right knee in 2006.  He also did not mention any joint pain in a history and physical in 2003 making the connection between the 1993 injury and his current complaints less likely.

The Veteran has contended that his right knee disability is related to his in-service injury.  Although a lay person may be competent to report the etiology of a disability, a knee disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  Even if the Veteran were competent to provide an opinion as to the etiology of the right knee disability, the Board finds that the probative value of any such opinion is outweighed by that of the August 2012 VA examiner, who has education, training and experience in evaluating the etiology of a right knee disability.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right knee disability.  The Veteran  had right knee sprain in service.  However, at the time of his discharge, no knee conditions were noted.  Significantly, the Veteran denied having a trick or locked knee.  The Veteran had a normal right knee X-ray in July 2006 after he re-injured his right knee while waterskiing.  The evidence does not show the Veteran had a chronic knee disability within one year of service or continuous symptoms of right knee pain since service.  The August 2012 VA examiner specifically found that it was less likely as not that the Veteran's right knee chondromalacia was related to service.  The Board finds the August 2012 VA examiner's opinion to be highly probative as the examiner provided a full rationale for the opinion.  Although the Veteran is competent to report symptoms capable of lay observation, the Board finds the Veteran's assertion that he has had right knee pain since service to be less than credible as they are inconsistent with the other evidence of record.  The July 2006 VA treatment record indicates the Veteran reported having right knee pain for one week.  The May 2010 VA treatment record indicates the Veteran experienced testicular pain after vigorous skiing and snowboarding.  No knee pain was noted.  As discussed above, the Board finds the August 2012 VA examiner's opinion to be more probative than the Veteran's assertion that his right knee disability is related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to service connection for chronic sinus infections, to include as due to environmental hazards and/or an undiagnosed illness, is denied.

Entitlement to service connection for lumps and fatty tumors, to include lipomas, to include as due to environmental hazards and/or an undiagnosed illness, is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran asserts that he has a skin rash that is related to service.  The Veteran was evaluated at a VA examination in May 2013.  The examiner found that: "The Veteran has a normal skin exam, therefore the diagnosis of his skin condition cannot be determined.  Thus service connection due to or the result of exposure to environmental hazards cannot be determined."  The Veteran is competent to report symptoms capable of lay observation such as having a skin rash.  In a statement received in December 2013, the Veteran stated that he went to the VA Emergency Room in August 2013 to have the doctor document the rash that occurs on his body.  He reported that when he was seen for dermatology previously for his claims appointment, the doctor had told him to come any time it occurred and they would look at it.  He reported that he was turned away from Dermatology.  As the Veteran has a recurrent rash that is not always present, the Board finds VA should attempt to evaluate the Veteran while the rash is present.  Thus, the claim must be remanded for a new examination.

In regard to the Veteran's claim for entitlement to service connection for a heart condition, an April 2014 VA treatment record indicates the Veteran presented to the emergency department for a complaint of left-sided chest pain.  The Veteran noted having had a similar problem in the 1990s where he was diagnosed with pericarditis.  He also described being short of breath.  A December 1992 service treatment record reflects that the Veteran had left-sided chest pain in service, assessed as costochondritis.  When the Veteran was evaluated at a VA examination in April 2013, the Veteran reported that the last occurrence had been in 2004.  He also reported having shortness of breath.  The examiner found the Veteran did not have a heart condition.  The examiner also noted that he could not determine the cause of the Veteran's shortness of breath.  As the Veteran has since reported having left chest pain and the VA examiner did not address whether the Veteran's shortness of breath was due to an undiagnosed illness, the Board finds that a new VA examination is necessary to address whether the Veteran has a heart condition or an undiagnosed illness.

Finally, the VA treatment records in the file only date to May 2014.  As the records may be relevant to the claims, the Board requests the Veteran's complete VA treatment records from May 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from May 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination.  An attempt should be made to schedule the examination when the Veteran's skin rash is present.  The examiner should:

a)  Identify any skin disabilities present, to include a rash.

b)  Provide an opinion as to whether any skin disability identified, or any skin condition described by the Veteran, is at least as likely as not (at least a 50 percent probability) etiologically related to service, to include exposure to environmental hazards.

c)  If no skin disabilities are diagnosed, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current report of a skin rash is part of a medically unexplained chronic multi-symptom illness or otherwise undiagnosed illness.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

a)  Identify all heart disabilities, to include disabilities manifested by left chest pain and/or shortness of breath.

b)  Provide an opinion as to whether any disabilities diagnosed are at least as likely as not (at least a 50 percent probability) etiologically related to service, to include the Veteran's in-service complaints of left chest pain.

c)  If no disabilities are diagnosed, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current report of a heart disability, chest pain and shortness of breath are part of a medically unexplained chronic multi-symptom illness or otherwise undiagnosed illness.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a skin disability and a heart disability, to include as due to environmental hazards or an undiagnosed illness.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


